UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
CHRISTINE SELVAGGIO                                               NOT FOR PUBLICATION

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  19-CV-2785 (MKB)
                           v.

ROBERT HIATT, RACHEL ADAMS, BARBARA
PANEPINTO, and LAWRENCE MANSOUR,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Christine Selvaggio commenced the above-captioned action on May 13, 2019,

against Defendants Robert Hiatt, Rachel Adams, Barbara Panepinto, and Lawrence Mansour,

challenging spousal support orders entered in a family court proceeding in the New York State

Supreme Court, Kings County (the “State Court Action”). (Compl., Docket Entry No. 1.) On

May 13, 2019, Plaintiff moved by Order to Show Cause for an Order “enjoining the Defendants

from taking any further action against the Plaintiff, including . . . stealing [her] temporary

maintenance in the amount of $1585.00 and / or allowing Defendant [Mansour] to pay his VA

mortgage acquired prior to marriage, in the amount of $1351.18 . . . .” (Pl. Unsigned Order to

Show Cause, Docket Entry No. 2.) Finding that Plaintiff is not likely to succeed on the merits in

this action, on May 13, 2019, the Court denied Plaintiff’s application for injunctive relief.

(Minute Entry dated May 13, 2019.) The Court grants Plaintiff’s application to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915(a) for the purpose of this Memorandum and Order. For
the reasons set forth below, the Court sua sponte dismisses the Complaint.1

   I.   Background

        On October 5, 2017, Plaintiff filed an order to show cause in the State Court Action,

alleging that Mansour “dissipated the marital truck, cancelled the insurance, despite being

represented by Counsel, without sanctions, and despite an Order in place that precluded him,

from doing so.” (Compl. 4.) On November 6, 2017, the State Court ordered Mansour to pay a

total of $1585 in temporary spousal support by paying $234 to Plaintiff and $1351 to the

mortgage company holding the lien on the property where Plaintiff resides, 177 Freedom

Avenue, Staten Island, New York (the “Property”). (Id.) Plaintiff alleges that Hiatt, Mansour’s

attorney during the State Court Action, lied to the State Court by arguing that Plaintiff “is a

borrower on the mortgage and should pay the mortgage.” (Id.) Plaintiff contends that because

Mansour procured the mortgage before they married and is the sole signatory, the State Court

judge should not have considered payment on the mortgage as part of her spousal support.2 (Id.)

        Plaintiff alleges that she is suffering financial hardship and cannot afford her monthly

bills. (Id. at 5.) She is requesting punitive and exemplary damages in the amount of

$100,000.00 “because this is the unlawful and fraudulent amount . . . Plaintiff was compelled to

pay toward [Mansour’s] personal mortgage debt.” (Id.)




        1
           By letter dated May 19, 2019, Plaintiff moved to withdraw her Complaint stating that
“if the Judge felt the Order to Show Cause and Memorandum of Law weren’t properly drafted
and/or, it wasn’t her Jurisdiction, the same obviously applies to [the] Complaint.” (Pl. Ltr. Dated
May 19, 2019, Docket Entry No. 5.) Notwithstanding Plaintiff’s letter, the Court explains its
reasons for dismissing the Complaint.
        2
          Plaintiff attaches a May 10, 2019 letter from AnnieMac and a copy of the mortgage
Note for the Property stating that Lawrence S. Mansour “is the sole signer” of the “mortgage
Note” for the Property. (Letter from AnnieMac dated May 10, 2019, annexed to Compl. as Ex.
1, Docket Entry No. 1; Mortgage Note, annexed to Compl. as Ex. 1, Docket Entry No. 1.)
                                                  2
  II. Discussion

           a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that the plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after

Twombly, courts “remain obligated to construe a pro se complaint liberally”). Nevertheless, the

court is required to dismiss sua sponte an in forma pauperis action if the court determines that it

“(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

        In addition, if the court “determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Cortlandt St. Recovery

Corp. v. Hellas Telecomms., S.À.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (A district court may

dismiss an action for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) when the court

“lacks the statutory or constitutional power to adjudicate it.” (quoting Makarova v. United States,

201 F.3d 110, 113 (2d Cir. 2000))).



                                                   3
          b.   The Court lacks subject matter jurisdiction

       The Court construes Plaintiff’s allegations as challenging the temporary spousal support

award issued in the State Court Action on the basis that the award unlawfully obligates Plaintiff

to pay Mansour’s personal mortgage debt.

       It is well-settled that “the whole subject of the domestic relations of husband and wife,

parent and child, belongs to the laws of the States and not to the laws of the United States.” In re

Burrus, 136 U.S. 586, 593–94 (1890); see also United States v. Windsor, 570 U.S. 744, 745

(2013) (“[S]ubject to [constitutional] guarantees, regulation of domestic relations is an area that

has long been regarded as a virtually exclusive province of the States.” (citation and internal

quotation marks omitted)); Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992) (stating that the

domestic relations exception “divests the federal courts of power to issue divorce, alimony, and

child custody decrees”); Khalid v. Sessions, 904 F.3d 129, 133 (2d Cir. 2018) (“Family law . . . is

an area of law that federal courts and Congress leave almost exclusively to state law and state

courts.”). “So strong is [the Supreme Court’s] deference to state law in this area that [the

Supreme Court has] recognized a ‘domestic relations exception’ that ‘divests the federal courts

of power to issue divorce, alimony, and child custody decrees.’” Elk Grove Unified Sch. Dist. v.

Newdow, 542 U.S. 112–13 (2004) (quoting Ankenbrandt, 504 U.S. at 703); see also Keane v.

Keane, 549 F. App’x 54, 55 (2d Cir. 2014) (stating that the “domestic relations exception to

subject matter jurisdiction generally encompasses . . . cases involving the issuance of a divorce,

alimony, or child custody decree” (citation and internal quotation marks omitted)).

       Although the Supreme Court has advised that the exception generally “encompasses only

cases involving the issuance of a divorce, alimony, or child custody decree,” Ankenbrandt, 504

U.S. at 704, the Second Circuit has repeatedly held that “subject matter jurisdiction may be



                                                 4
lacking in actions directed at challenging the results of domestic relations proceedings,”

Martinez v. Queens Cty. Dist. Att’y, 596 F. App’x 10, 12 (2d Cir. 2015) (citing Ankenbrandt, 504

U.S. at 705), and has made clear that “a plaintiff cannot obtain federal jurisdiction merely by

rewriting a domestic dispute as a tort claim for monetary damages,” Schottel v. Kutyba, 2009 WL

230106, at *1 (2d Cir. Feb. 2, 2009) (citing Am. Airlines, Inc. v. Block, 905 F.2d 12, 14 (2d Cir.

1990)); see also Keane, 549 F. App’x at 55 (affirming dismissal of a plaintiff’s action for fraud

against her ex-husband under domestic relations exception); Am. Airlines, Inc. v. Block, 905 F.2d

12, 14 (2d Cir. 1990) (“A federal court presented with matrimonial issues or issues ‘on the verge’

of being matrimonial in nature should abstain from exercising jurisdiction so long as there is no

obstacle to their full and fair determination in state courts.” (quoting Bossom v. Bossom, 551

F.2d 474, 475 (2d Cir. 1976))).

       The essence of Plaintiff’s Complaint is that the State Court judge unlawfully considered

Mansour’s personal mortgage debt on the Property when determining the appropriate temporary

spousal support award. In other words, Plaintiff alleges that, through the State Court judge’s

temporary spousal support award, she is being compelled to pay a debt that is not hers. Thus,

Plaintiff’s allegations challenge the temporary spousal support award in the State Court Action,

which the Court has no jurisdiction to review. See Hamilton v. Hamilton-Grinols, 363 F. App’x

767, 769 (2d Cir. 2010) (finding that the domestic relations exception precluded the court from

exercising subject matter jurisdiction over ex-husband’s claim to have his name removed from

loans held jointly with his ex-wife, despite his contention that his ex-wife’s actions jeopardized

his federal employment, because the claim was “matrimonial in nature” as it was grounded in his

ex-wife’s purported violation of a state court order for temporary support and state court final

judgment of divorce). Accordingly, because Plaintiff challenges the temporary spousal support



                                                 5
award in the State Court Action, this Court is without jurisdiction to review the spousal support

award order.3

  III. Conclusion

        For the foregoing reasons, the Court dismisses the Complaint for lack of subject matter

jurisdiction. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be

taken in good faith and therefore in forma pauperis status is denied for purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is directed to close

this case.

Dated: May 22, 2019
       Brooklyn, New York

                                                       SO ORDERED:


                                                            s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




        3
           Plaintiff relies on 42 U.S.C. § 1983 as a basis for federal question jurisdiction. (Compl.
3.) However, even if the Court had jurisdiction over Plaintiff’s section 1983 claim, Plaintiff’s
claim fails because (1) Judges Panepinto and Adams are immune from suits for money damages
for their judicial actions, Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009) (“It is well settled that
judges generally have absolute immunity from suits for money damages for their judicial
actions.”); and (2) there are no factual allegations showing that Hiatt or Mansour are state actors
as required to state a section 1983 claim, see Vega v. Hempstead Union Free Sch. Dist., 801 F.3d
72, 87–88 (2d Cir. 2015) (holding that to establish a viable section 1983 claim, a plaintiff must
show “the violation of a right secured by the Constitution and laws of the United States” and that
“the alleged deprivation was committed by a person acting under color of state law” (citations
and internal quotation marks omitted)); see also Amid v. Chase, 720 F. App’x 6, 11 (2d Cir.
2017) (“A plaintiff can demonstrate that a private [actor] . . . act[ed] under color of state law . . .
by demonstrating that the State compelled the [actor’s] conduct . . . by demonstrating that there
is a sufficiently close nexus between the State and the [actor’s] conduct” . . . or (3) by
demonstrating that the [actor’s] conduct consisted of activity that has traditionally been the
exclusive prerogative of the State . . . (citations and internal quotation marks omitted)).
                                                  6
